internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-155170-01 date date legend company a state d1 d2 dear this letter responds to your letter dated date requesting a ruling on behalf of company under sec_1362 facts company was incorporated in state on d1 company’s sole shareholder a represents that on d1 and at all times thereafter a intended that company be regarded as an s_corporation however a also represents that company’s legal and tax representatives failed to file the necessary form to elect s corporate status for company a has represented that at all times since d1 a has treated company as an s_corporation including causing company to file forms 1120s for the tax_year ending d2 and each subsequent tax_year law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective generally if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for plr-155170-01 the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation’s taxable_year that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply conclusions based on facts submitted and representations made we conclude that company has established reasonable_cause for its failure to make a timely election and that company is eligible for relief under sec_1362 accordingly if company makes an election to be an s_corporation by filing a form_2553 election by a small_business_corporation with an effective date of d1 with the appropriate service_center within days from the date of this ruling company’s sec_1362 election will be treated as timely made for its taxable_year that begins on d1 a copy of this letter should be attached to the form_2553 except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we neither express nor imply any opinion as to whether company qualifies as an s_corporation this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely christine e ellison chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
